DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 5-15, 18, 19, 27, 28, and 30-42 have been cancelled.  Claim 29 has been withdrawn.  Claims 1, 2, 4, 22, 25, and 29 have been amended.  Claims 43-48 are new.
Since the claims of the elected invention of Group I were amended to include all the limitations of the claims of the non-elected invention of Group II, the restriction requirement between the inventions of Groups I and II, as set forth in the Office action mailed on 6/24/2020, has been reconsidered pursuant to MPEP § 821.04(a).  The restriction requirement between the inventions of Groups I and II is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




2.	All rejections pertaining to claims 6, 14, and 15 are moot because the claims were cancelled with the reply filed on 1/28/2021.
	The objections to claims 4 and 22 are withdrawn in response to the amendments filed on 1/28/2021.
	All rejections made of record in the non-final Office action of 10/28/2020 are withdrawn in response to the amendments to the claims to recite specific m-s-m surfactants which are not taught by the prior art cited in the rejections.
	New grounds of rejection are set forth below.

New Rejections
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 16, 17, 20-23, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (J. Nanobiotechnol., 2012, 10: 1-14), in view of each Suk et al. (Biomaterials, 2006, 27: 5143-5150), Kadmon et al. (Differentiation, 1997, 61: 143-150), and Camilleri et al. (Chem. Commun., 2000, pp. 1253-125478).
	Singh et al. teach delivering a nucleic acid to a cell by using a composition comprising a gemini surfactant, DOPE, and the nucleic acid to be delivered, wherein the gemini surfactant is 12-7NGK-12 obtained by substituting the amino group in the 12-7NH-12 gemini surfactant with the dipeptide glycyl-lysine (GK), wherein 12-7NGK-12 imparts enhanced transfection efficiency as compared to the parent, non-substituted 12-7NH-12, and wherein 12-7NGK-12 has the structural formula: 

    PNG
    media_image1.png
    128
    356
    media_image1.png
    Greyscale
      
i.e., an m-s-m surfactant with m being C12 and R being glycyl-lysine (GK) (claims 1, 16, 17, 25, 26, 29) (see Abstract; p. 2, column 1 and Fig. 2; p. 6, column 2; p. 8, Fig. 6).
	Singh et al. teach that R is GK and not R3 (i.e., RGDG) (claims 1, 26, and 29).
However, using such is suggested by the prior art.  For example, Singh et al. teach that the GK substitution provides for efficient endosomal escape (see p. 2, column 2, last paragraph; p. 8, column 2, first full paragraph; p. 12, Fig. 11; p. 13, paragraph bridging columns 1 and 2).  Suk et al. teach that coating nucleic acid carriers with the RGDC peptide carrying the RGD motif binding to [Symbol font/0x61]v[Symbol font/0x62]3 integrin on the cell surface) improves cellular uptake and also enhances transfection via increasing endosomal escape 
While Singh et al. and Suk et al. teach RGDC and not RGDG, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence of record demonstrating that using RGDG instead of RGDC leads to an unexpected result.
Furthermore, RGDG was known as an [Symbol font/0x61]v[Symbol font/0x62]3 integrin-binding peptide (see Kadmon et al., p. 146, column 2, second paragraph).  Thus, replacing RGDC with RGDG would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition exhibiting enhanced transfection efficiency.
Singh et al., Suk et al., and Kadmon et al. do not teach a peptide enhancer (claims 1, 2, and 25).  Camilleri et al. teach that adding a cationic peptide to nucleic acid carriers comprising gemini surfactants and DOPE, enhances transfection efficacy (i.e., a peptide enhancer) (see Abstract; p. 1524).  Thus, modifying the composition of Singh et al., Suk et al., and Kadmon et al. by further adding a cationic peptide would have been obvious to one of skill in the art with the reasonable expectation that doing so would further increase the transfection efficiency of the composition.
With respect to claims 20-23, selection of the amounts of the components and nanoparticle size represents routine optimization.  Such optimization parameters are 
With respect to claim 25, kits containing instructions for transfection of cells with non-viral vectors containing nucleic acids have been used before the invention was made.  One would have been motivated to assemble a kit, i.e., put the reagents in a box containing instructions how to use the reagents, because they are convenient to use and save time.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 2, 16, 17, 20-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. taken with each Suk et al., Kadmon et al., and Camilleri et al., in further view of Singh et al. (Current Drug Delivery, 2011, 8: 299-306).
The teachings of Singh et al., Suk et al., Kadmon et al., and Camilleri et al. are applied as above for claims 1, 2, 16, 17, 20-23, 25, 26, and 29.  Singh et al., Suk et al., Kadmon et al., and Camilleri et al. do not teach a specific size (claim 24).  Singh et al. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1-4, 16, 17, 20-23, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. taken with each Suk et al., Kadmon et al., and Camilleri et al., in further view of Yin et al. (Appl. Microbiol. Biotechnol., 2016, 100: 6209-6218).
The teachings of Singh et al., Suk et al., Kadmon et al., and Camilleri et al. are applied as above for claims 1, 2, 16, 17, 20-23, 25, 26, and 29.  Singh et al., Suk et al., Kadmon et al., and Camilleri et al. do not specifically teach that the cationic peptide comprises RGD (claim 3) and H5 (SEQ ID NO: 4) (claim 4).  However, using such is suggested by the prior art.  For example, Yin et al. teach that RGD-H6 is a cell penetrating and tumor-homing peptide providing optimal delivery to tumors (see Title; 6 as the cationic peptide to achieve the predictable result of obtaining a composition suitable for nucleic acid delivery to tumors, when nucleic acid delivery to tumors was needed.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1, 2, 16, 17, 20-23, 25, 26, 29, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. taken with each Suk et al., Kadmon et al., and Camilleri et al., in further view of Donkuru et al. (J. Mater. Chem., 2012, 22: 6232-6244).
The teachings of Singh et al., Suk et al., Kadmon et al., and Camilleri et al. are applied as above for claims 1, 2, 16, 17, 20-23, 25, 26, and 29.  Singh et al., Suk et al., Kadmon et al., and Camilleri et al. teach C12 and not C18 alkyl chains (claims 43-48).  Donkuru et al. that gemini surfactants having C18 alkyl chains have increased transfection efficiency as compared to those having C12 alkyl chains (see Abstract).  Thus, modifying the teachings of Singh et al., Suk et al., Kadmon et al., and Camilleri et al. by replacing the C12 alkyl chains with C18 alkyl chains would have been obvious to one of skill in the art with the reasonable expectation that doing so would further increase the transfection efficiency of the composition.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
Response to Arguments
8.	The arguments are answered below to the extent that they pertain to the new rejections.

The argument of unexpected results has been considered but not found persuasive.
	The data regarding the Bi-Modal system formulated with the RGD-peptide and DOPE is not material to the instant rejection because the instant rejection is not based on such a system.  
The primary reference (Singh) teaches a Bi-Modal system formulated with an m-s-m surfactant having a dipeptide-substituted R and DOPE.  That further adding a cationic peptide further enhances transfection activity is taught by Camilleri.  Camilleri teaches that formulating gemini surfactants with the combination of DOPA and the cationic peptide (i.e., Tri-Modal) results in enhanced transfection efficiency as compared to the Bi-Modal systems formulated with the gemini surfactants and either DOPA or the cationic peptide. 
The argument that R-substituted gemini surfactants impart higher transfection activity compared to their unsubstituted counterparts is not material to the instant rejection because the primary reference already teaches a substituted gemini surfactant.
Similarly, the argument that the R3 and R4-substituted surfactants were surprisingly better than the R5-R10-substituted ones is not material to the instant rejection because the instant rejection is based on replacing GK (not R5-R10) with R3-R4. 3-R4 impart superior transfection activity as compared to GK.

The argument that the G10 surfactant described in the instant specification contains the RGDG motif taught by Kadmon is not material to the instant invention because the instant rejection is not based on using the longer R substituent of G10.  The cited prior art teaches RGDC/RGDG. 
It is also noted that in G10, the peptide contains GRGD and not RGDG as in Kadmon.  

The applicant argues that, although it contains an RGD-poly-histidine as the R substituent, G10 did not work as well. 
This argument is not found persuasive.  Firstly, the R substituent (i.e., R6) in G10 is not the same as Yin’s peptide (compare R6 disclosed by the instant specification on p. 27 with Yin’s RGD-His6 disclosed in Table 1 on p. 6210).  Secondly, the instant rejection is based on using Yin’s cell penetrating peptide (RGD-His6) as the cationic peptide enhancer in the nanoparticles taught by the cited prior art, not as an R substituent.  There is no evidence of record indicating that RGD-His6 would not work as expected from Yin’s teachings.  

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ILEANA POPA/Primary Examiner, Art Unit 1633